COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, Alston and Senior Judge Coleman


LATISHA COLEMAN
                                                                    MEMORANDUM OPINION *
v.     Record No. 1666-11-4                                             PER CURIAM
                                                                        APRIL 10, 2012
ALEXANDRIA DEPARTMENT
 OF COMMUNITY AND HUMAN SERVICES


                 FROM THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA
                               Donald M. Haddock, Judge

                 (Douglas A. Steinberg, on brief), for appellant. Appellant
                 submitting on brief. 1

                 (James L. Banks, Jr.; Meghan S. Roberts, Stephen J. Saunders,
                 Guardian ad litem for the minor children; Office of the City
                 Attorney, on brief), for appellee. Appellee and Guardian ad litem
                 submitting on brief.


       The Alexandria Juvenile and Domestic Relations District Court (juvenile court) issued

final orders finding Latisha Coleman (mother) had abused and neglected her four children. The

juvenile court ordered the children removed from mother’s care and placed in foster care.

Mother timely noted her appeal to the circuit court. When mother failed to appear on the date of

the scheduled July 18, 2011 de novo hearing, the circuit court dismissed mother’s appeal,

pursuant to Code § 16.1-106.1(D), 2 on motion by the Alexandria Department of Community and


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
       On February 23, 2012, appellant filed a pro se request for appointment of new counsel.
Upon consideration thereof, we deny said request.
       2
           Code § 16.1-106.1(D) provides in part:

                 If a party who has appealed a judgment or order of a district court
                 fails to appear in circuit court either at the time for setting the
Human Services. Mother appeals that ruling to this Court arguing the circuit court violated her

procedural due process rights by dismissing the case.

         Upon reviewing the record and briefs of the parties, we conclude this appeal is without

merit.

         “The Court of Appeals will not consider an argument on appeal which was not presented

to the trial court.” Ohree v. Commonwealth, 26 Va. App. 299, 308, 494 S.E.2d 484, 488 (1998).

See Rule 5A:18.

         The final order issued by the circuit court was signed by mother’s counsel only “SEEN:

OBJECTED TO,” without providing any additional grounds for her objection. We have

consistently held that such an objection is insufficient to preserve a specific argument absent

some indication in the record that the specific objection was made. See Herring v. Herring, 33

Va. App. 281, 286, 532 S.E.2d 923, 927 (2000) (“Ordinarily, endorsement of an order ‘Seen and

objected to’ is not specific enough to meet the requirements of Rule 5A:18 because it does not

sufficiently alert the trial court to the claimed error.”).

         The record on appeal does not contain a timely filed transcript or written statement of

facts. See Rule 5A:8(a) and (c). The record fails to demonstrate a specific discussion of the

issue raised on appeal before the circuit court. Therefore, mother did not preserve this argument

for appeal. Rule 5A:18.

                       Although Rule 5A:18 allows exceptions for good cause or
                to meet the ends of justice, appellant does not argue that we should
                invoke these exceptions. See e.g., Redman v. Commonwealth, 25
                Va. App. 215, 221, 487 S.E.2d 269, 272 (1997) (“In order to avail
                oneself of the exception, a defendant must affirmatively show that a
                miscarriage of justice has occurred, not that a miscarriage might


                appeal for trial or on the trial date, the circuit court may, upon the
                motion of any party, enter an order treating the appeal as
                withdrawn and disposing of the case in accordance with this
                section.

                                                  -2-
             have occurred.” (emphasis added)). We will not consider, sua
             sponte, a “miscarriage of justice” argument under Rule 5A:18.

Edwards v. Commonwealth, 41 Va. App. 752, 761, 589 S.E.2d 444, 448 (2003) (en banc).

      For the foregoing reasons, we affirm the circuit court’s dismissal of mother’s appeal.

                                                                                       Affirmed.




                                             -3-